Citation Nr: 0639136	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1975.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2002 the veteran provided oral testimony in support 
of his claim before a Decision Review Officer at the RO. The 
veteran testified before Veterans Law Judge Ronald Bosch at a 
Travel Board hearing in September 2003.  Mr. Bosch 
subsequently retired from the Board and the veteran was 
afforded a new hearing.  The veteran testified at a Travel 
Board hearing for the second time before the undersigned in 
May 2006.  Transcripts of these hearings have been associated 
with the claims folder.  

This claim was previously remanded by the Board in January 
2003, May 2004, and February 2006.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's low back disorder, to include any arthritis 
of the lumbar spine, was not exhibited within one year after 
discharge from service, and a low back disorder is not 
otherwise associated with his active duty.  




CONCLUSION OF LAW

A low back disorder was not incurred in service and any 
arthritis of the lumbar spine may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current low back disorder is related to his service in the 
United States Army from October 1974 to April 1975.  
Specifically, the veteran claims that he injured his back 
while completing an obstacle course in basic training in 
February 1975.  The veteran also claims that this in-service 
injury weakened his back and caused him to re-injure his back 
at a work accident in June 1997.    

A brief review of the procedural history of this appeal is as 
follows.  The veteran was discharged from service in April 
1975 and he immediately filed a claim for service connection 
for a back injury.  He was afforded a VA examination in 
November 1976 which reported a normal lower back.  By rating 
decision dated in January 1977 the RO denied service 
connection for a lumbosacral spine disorder on the basis that 
there was no current disability.  The veteran submitted a 
claim to re-open his previously denied back claim in April 
1997.  After obtaining VA and private medical records, the RO 
declined the veteran's request to re-open the back claim by 
rating decision dated in September 1997 due to a failure to 
submit new and material evidence.  In December 2000 the 
veteran submitted another claim to re-open his previously 
denied back claim.  After obtaining additional VA and private 
medical records, the RO again declined the veteran's request 
to re-open the back claim by rating decision dated in July 
2001 due to a failure to submit new and material evidence.  
The veteran then perfected an appeal to the July 2001 rating 
decision.  In May 2004 the Board re-opened and remanded the 
veteran's claim for more development.         

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in April 2003, May 2004, and 
April 2006.  These letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Specifically, the April 2003 letter contained the 
requirements for obtaining service connection in a section 
entitled "What Must The Evidence Show To Establish 
Entitlement To The Benefit You Want?".  This letter also 
requested that the veteran inform VA of any private treatment 
he had received or was receiving.  The May 2004 letter 
reiterated the requirements for service connection and 
informed the veteran about the status of his claim.  Finally, 
the April 2006 letter informed the veteran of how VA assigns 
disability ratings and effective dates.      
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The April 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Specifically, the letter requested that the veteran 
"Send the information describing additional evidence or the 
evidence itself to the address at the top of this letter."    

While the April 2003, May 2004, and April 2006 letters were 
issued after the July 2001 rating decision the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).  In this case, the RO received the 
veteran's claim in December 2000, one month after the 
enactment of the VCAA, and issued a rating decision in July 
2001.  Although the notice provided to the appellant in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
provided to the appellant in May 2003 and September 2005.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As above, the veteran 
was provided with notice of how VA assigns disability ratings 
and effective dates by letter dated in April 2006.  While the 
notice was not provided to the veteran prior to the RO's 
adjudication of the claim, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby), as the Board finds below that the preponderance of 
the evidence is against the claim.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA treatment records, and VA examination 
reports.  

In January 2001 the veteran submitted a signed authorization 
form to obtain private medical records from John Peter Smith 
Hospital.  The RO requested these records in January 2001 and 
in February 2001 John Peter Smith Hospital responded that 
there was no record of the veteran on file.  During the May 
2006 Travel Board hearing the veteran stated that he was 
attempting to obtain his records from John Peter Smith 
Hospital.  The undersigned held the case open for the next 60 
days to allow the veteran the opportunity to submit these 
records, however, no records were ever sent.    

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Some chronic diseases may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As above, the veteran entered service in October 1974.  
During the veteran's September 1974 entrance examination he 
denied "recurrent back pain" and physical examination of 
the spine was normal.  During the March 1975 separation 
examination, the examiner noted a normal spine but the 
veteran checked "yes" to the statement "recurrent back 
pain" in his Report of Medical History Report.  The veteran 
also wrote, but then crossed out "I've had a little trouble 
out of my back but the doctor didn't find anything".  At the 
September 2003 Board hearing, the veteran testified that he 
scratched out the reference to the back injury because he was 
told he would not be able to get out of the military if he 
did not.  

Immediately after discharge, the veteran submitted a claim 
for service connection for his back.  While the veteran 
claims that he was treated for his back disorder at a VA 
medical center in 1975 a search for these records was 
returned with a negative response.  VA conducted a special 
orthopedic examination of the veteran in November 1976.  At 
the time of this examination, the veteran reported that 
shortly after basic training he developed intermittent back 
pain.  He could recall no specific episode that precipitated 
the back pain.  There was no specific single episode of heavy 
lifting or fall, although he stated that he was doing a fair 
amount of lifting at that time.  He had continued to have 
intermittent low back pain localized in the lumbosacral area, 
without radiation of pain into either low extremity.  He was 
treated as an outpatient in several dispensaries.  Physical 
examination revealed a diagnosis of muscular ligamentous 
sprain, lumbosacral spine, mild.  The examination was 
considered normal with no significant impairment of function.  
X-ray study showed no evidence of lytic lesion, dislocation, 
fracture or soft tissue swelling seen in the lumbar spine 
series and anteroposterior pelvis.  Based on the absence of a 
disability, the RO denied entitlement to service connection 
for muscular ligamentous sprain of the lumbosacral spine when 
it issued a rating decision in January 1977.  The veteran did 
not appeal this decision.  

The record is silent for complaints of a back disorder for 
many years later.  In fact, in a March 1988 private medical 
report the veteran denied a history of injury or any 
significant medical condition.   

The veteran suffered a work related injury to his back in 
June 1997.  He was working as an examiner for the Department 
of Treasury at the time and twisted his back after losing 
control of a 600 pound cart.  Since then, he has had a 
relapsing remitting history of low back pain.  In June 2000 
the veteran sought treatment for his back.  A July 2000 
private hospital report shows a diagnosis of a disc 
protrusion at L5-S1.  Two weeks before he sought medical 
treatment in October 2000, he began having increasing pain 
that was not precipitated by an event or injury.  In January 
2001 the veteran underwent surgery on his back, described as 
lumbar fusion, with a postoperative diagnosis of "discogenic 
low back pain and lumbar radiculopathy due to a herniated 
nucleus pulposus and an internal disc disruption syndrome at 
the L5-S1 interspace."       

An August 2001 private medical treatment report contains an 
assessment of herniated nucleus pulposus at L5-S1.  
Additional private medical reports show the veteran had a 
history of involvement in a cart accident in June 1997, with 
a herniated nucleus pulposus at L5-S1 as a direct result 
thereof in the opinion of a private physician.  A medical 
record dated in December 1999 contains an assessment of 
degenerative joint disease of the lumbosacral spine.

It appears that the veteran applied for Workers Compensation 
benefits in October 2000.  In an October 2001 report prepared 
for Workers Compensation, a private doctor found that the 
lumbar strain at L5-S1 HNP is a direct result of the June 
1997 injury and that there was no evidence that non-work-
related factors caused or aggravated the veteran's low back 
disorder.  

In December 2003 the veteran submitted a letter from a 
private therapist who recorded that the veteran reported 
having sustained injuries while in service.  The  therapist 
noted that the veteran also reported having been injured in 
the late 1990's and having undergone a series of surgeries.  
It was the opinion of the therapist that the veteran's injury 
"could" have manifested in service.  

Subsequently, the veteran submitted an October 2003 letter 
from a private osteopath who opined that the veteran's back 
injury appeared to be related to the June 1997 work related 
accident.  The osteopath noted that the veteran had a pre-
employment physical prior to his employment at the minting 
press which he passed and that he did well for the six years 
after that without any back complaint until the incident of 
June 1997.  

The veteran was afforded a second VA examination in May 2005.  
At that time, the veteran reiterated the history of his back 
disorder.  The examiner reviewed the claims folder and found 
an October 2003 private medical report which stated that the 
veteran was functional until his work-related injury in June 
1997.  It was also noted that the veteran had a pre-
employment physical prior to his employment at the Department 
of Treasury, which he passed, and performed well at the job 
until six years later when he sustained the June 1997 injury.  

The May 2005 examiner diagnosed the veteran with herniated 
disk at the L4-5 and/or L5-S1 levels which are now status 
post-operative discectomy and fusion.  The examiner noted 
that while the veteran may have suffered a back injury in 
service he seemed to recover from it very well and performed 
several jobs over the next 25 years.  The veteran apparently 
did not develop the herniated disc until after the industrial 
accident in 1997.  The examiner opined that the wear-and-tear 
changes and aging of the connective tissues, including the 
discs, occurred over a period of time and that because the 
veteran was able to continue functioning until the 1997 
accident, the back injury in service was not an important 
injury.  The examiner concluded that the veteran's current 
low back disorder is related primarily to his industrial 
accident in 1997.   

Given the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  The 
October 2001 and 2003 private physicians as well as the May 
2005 VA examiner specifically opined that the veteran's low 
back disorder is a result of his June 1997 industrial 
accident and is not related to service.  While the December 
2003 therapist's opinion states that the veteran's injury 
"could" have manifested in service, a speculative 
relationship is not enough to support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996). 

The veteran's claim for service connection implicitly 
includes the assertion that his low back disorder is related 
to service, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his current back disorder and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 494.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, there is no 
medical evidence that arthritis of the lumbar spine was 
exhibited within one year of separation from service.  
Furthermore, given the lack of any back complaints shown for 
almost two decades after the 1977 denial of service 
connection, there is no persuasive evidence of continuity of 
symptomatology.  As there is no competent evidence that the 
veteran's low back disorder is related to service, and 
significant post-service medical evidence against this claim, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


